Citation Nr: 1019596	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO. 10-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD), for the purposes of 
accrued benefits.

3.  Entitlement to service connection for atrial 
fibrillation, to include as secondary to service-connected 
PTSD, for the purposes of accrued benefits.

4.  Entitlement to service connection for ischemic 
cardiomyopathy, to include as secondary to PTSD, for the 
purposes of accrued benefits.

5.  Entitlement to specially adapted housing, for the 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1942 to 
November 1945.  The Veteran died in May 2009.  The appellant 
is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2009 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  At the time of the Veteran's death in May 2009, service 
connection was in effect for bilateral hearing loss evaluated 
as 50 percent disabling, posttraumatic stress disorder 
evaluated as 50 percent disabling, splenectomy evaluated as 
20 percent disabling, residuals of a gunshot wound to the 
left calf evaluated as 20 percent disabling, tinnitus 
evaluated as 10 percent disabling and for fibrositis of the 
knees and ankles, hammertoe deformity of the bilateral fifth 
toes and for a raised and very hard area involving the skull, 
all evaluated as non-compensably disabling.  The combined 
rating was 90 percent, and individual unemployability had 
been in effect from August 23, 1999.

2.  The Certificate of Death reflects that the Veteran died 
at the age of 83 in May 2009.  The immediate cause of death 
was dementia which had an approximate onset interval of six 
years prior to death.  Other significant conditions 
contributing to the death but not resulting in the underlying 
cause of dementia were atherosclerosis, esophageal motility 
disorder, and osteoporosis.  

3.  Dementia was not manifest during service nor within one 
year of separation.

4.  None of the Veteran's service-connected disabilities were 
the immediate or underlying cause of the Veteran's death; 
none of the service-connected disabilities were etiologically 
related to the cause of death; the Veteran's service-
connected disabilities did not contribute substantially or 
materially to cause the Veteran's death and they was not of 
such severity that they resulted in debilitating effects and 
a general impairment of health to an extent that rendered the 
Veteran materially less capable of resisting the effects of 
other disease causing death.

5.  Coronary artery disease was not present in service or 
until many years after service and the preponderance of the 
competent medical evidence demonstrates that coronary artery 
disease was not related to a service-connected disability, to 
include PTSD.

6.  Atrial fibrillation was not present in service or until 
many years after service and the preponderance of the 
competent medical evidence demonstrates that atrial 
fibrillation was not related to a service-connected 
disability, to include PTSD.

7.  Ischemic cardiomyopathy was not present in service or 
until many years after service and the preponderance of the 
competent medical evidence demonstrates that ischemic 
cardiomyopathy was not related to a service-connected 
disability, to include PTSD.

8.  The Veteran's service-connected disabilities did not 
result in the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; or the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or the loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.307, 
3.309, 3.312 (2007). 

2.  Coronary artery disease was not incurred in or aggravated 
by the Veteran's active duty service, nor was coronary artery 
disease proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
§ 5121(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.1000 (2009).  

3.  Atrial fibrillation was not incurred in or aggravated by 
the Veteran's active duty service, nor was atrial 
fibrillation proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
§ 5121(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.1000 (2009).  

4.  Ischemic cardiomyopathy was not incurred in or aggravated 
by the Veteran's active duty service, nor was ischemic 
cardiomyopathy proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
§ 5121(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.1000 (2009).  

5.  The criteria for specially adapted housing assistance for 
accrued benefits purposes were not met.  38 U.S.C.A. §§ 2101, 
5107 (West 2002); 38 C.F.R. §§ 3.809, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for Disability and 
Indemnity Compensation (DIC) benefits was received in June 
2009.  Thereafter, she was notified of the provisions of the 
VCAA by the RO in correspondence dated in June 2009 and 
October 2009.  These letters notified the appellant of VA's 
responsibilities in obtaining information to assist her in 
completing her claims, identified the appellant's duties in 
obtaining information and evidence to substantiate her 
claims, and requested that the appellant send in any evidence 
in her possession that would support her claims.  Thereafter, 
the claims were reviewed and a statement of the case was 
issued in January 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The appellant was 
provided with this information in the June 2009 and October 
2009 VCAA letters.  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  The 
appellant has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The appellant has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.   


Entitlement to service connection for the cause of the 
Veteran's death

The veteran died in May 2009.  The Certificate of Death 
indicated that the immediate cause of death was dementia 
which had its approximate onset six years prior.  

At the time of the Veteran's death, service connection was in 
effect for bilateral hearing loss evaluated as 50 percent 
disabling, posttraumatic stress disorder evaluated as 50 
percent disabling, splenectomy evaluated as 20 percent 
disabling, residuals of a gunshot wound to the left calf 
evaluated as 20 percent disabling, tinnitus evaluated as 10 
percent disabling and for fibrositis of the knees and ankles, 
hammertoe deformity of the bilateral fifth toes and for a 
raised and very hard area involving the skull, all evaluated 
as non-compensably disabling.  

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A service-connected disability 
will be considered a contributory cause of death when such 
disability contributed substantially, or combined to cause 
death, that is, when a causal (not just a casual) connection 
is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 

The medical evidence which supports the appellant's claim 
consists of an October 2009 letter from a private clinical 
psychologist, J.K.C., Ph.D.  In this letter the psychologist 
reported that he had reviewed records from VA.  The author 
observed that the Veteran received a Purple Heart medal as a 
result of a blast concussion in February 1945 and that he was 
treated for a blast concussion.  It was also noted that the 
Veteran is service connected for a raised and very hard area 
across the entire occiput area of the skull.  Two fellow 
soldiers also were referenced as having knowledge that the 
Veteran experienced concussions during combat including up to 
three mortar blasts, two of which left him unconscious.  It 
was noted that the cause of death of the Veteran was 
dementia.  The Diagnostic and Statistical Manual of Mental 
Disorder, Fourth Edition, Text Revision (DSM IV-TR) was 
referenced as stating that dementia may be the direct 
pathophysiological consequence of head trauma.  The 
psychologist wrote that, given the medical conclusion that 
the Veteran suffered dementia at the time of his death, it is 
a distinct possibility that the Veteran's severe head injury 
suffered during combat contributed to the etiology of the 
Veteran's dementia.  Symptoms described in the Veteran's VA 
records that were commonly associated with dementia were 
decreased interest in activities, detachment from people, 
lack of emotional spontaneity, irritability and difficulty 
concentrating.  The psychologist observed that there was no 
evidence that the Veteran received a comprehensive, 
neuropsychological assessment that included standardized, 
evidence-based tests for dementia during his tour of duty in 
World War II or following his tour of duty.  The psychologist 
concluded by writing that, given the apparent severity of the 
Veteran's head injury during combat and his diagnosis of 
dementia, there is at least a 51% probability that one or 
more blast concussions contributed to the etiology of the 
dementia.  

Weighing against the appellant's claim is the report of a 
November 2009 VA examination.  The VA physician reported that 
he had reviewed the claims file.  The examiner noted that the 
death certificate listed dementia as the primary cause of 
death and also included a number of underlying and 
contributing medical diseases.  The physician found that the 
Veteran suffered from an unfortunate number of severe and 
complicating medical comorbidities.  It was observed that the 
Veteran had a head injury while entering his car in 2002.  
Magnetic Resonance Imagine (MRI) studies conducted in 1996 
were interpreted as showing typical changes of age with 
ischemic changes/deep white matter changes.  A Computed 
Tomography (CT) examination of the head conducted in 2000 was 
referenced as being normal.  A MRI from 2002 revealed small 
vessel ischemic disease.  A 2005 CT showed volume loss.  It 
was also observed that dementia was entertained as far back 
as 2003.  The examiner listed 15 medical issues the Veteran 
had which the examiner characterized as quite severe.  An 
excerpt from medical literature regarding the multiple causes 
of dementia was included.  The examiner noted that, when one 
reviews the current medical literature, there are numerous 
causes of dementia.  In most cases, natural progression of 
the disease with age, "as is noted in this veteran, 
especially with the testing results stated above," is many 
times the most likely cause of dementia.  The examiner also 
wrote that, based on discussions he had with the psychiatric 
team, dementia does not specifically cause death but has been 
noted to be a life shortening illness.  The examiner cited to 
the fact that ischemic changes noted on multiple MRI 
examinations and other scans would indicate the natural 
progression of the disease with age.  The examiner wrote that 
there were no specific changes noted on any of the tests 
which were indicative of an old head injury with any specific 
intracranial residual findings, other than ischemic changes.  
The examiner opined that it was less likely that the dementia 
specifically caused the Veteran's death due to the 
overwhelming number of other medical comorbidities which were 
from natural progression of disease with age.  

In the current case, the Board finds that greater probative 
weight should be accorded to the report of the November 2009 
VA examination with regard to the etiology of the cause of 
the Veteran's death.  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The examiner who 
conducted the November 2009 VA examination cited to results 
of MRI and CT testing as support for his finding that the 
dementia was not due to active duty.  The examiner notes the 
lack of pertinent findings and specifically cited to the lack 
of any physical evidence of head trauma on the testing 
conducted.  He also attributed the Veteran's death to the 
documented comorbid disorders the Veteran had.  

The basis of the private psychologist's opinion was a 
citation to the fact there was evidence of the Veteran having 
blast concussions during active duty, a citation to the DSM 
IV-TR which indicates that dementia may be the direct 
pathophysiological consequence of head trauma, the 
observation that the Veteran exhibited symptoms commonly 
associated with dementia and the fact that the Veteran did 
not receive any testing for dementia during active duty or 
"following his tour of duty."  While the private 
psychologist reported that the Veteran exhibited symptoms 
which were associated with dementia, he did not indicate in 
any way that these symptoms had been present since the time 
of the Veteran's active duty service.  There is no evidence 
of continuity of symptomatology.  The failure of the private 
psychologist to account for the negative results of CT and 
MRI testing reduces the probative value of the opinion.  
Furthermore, this examiner did not account for the long 
length of time between the Veteran's active duty service and 
the first medical evidence which indicates the Veteran may 
have dementia.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."].  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

The only other evidence of record which indicates that the 
cause of the Veteran's death was service connected is the 
appellant's allegations.  As a lay person, however, the 
appellant is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Her opinion as to 
the cause of the Veteran's death does not outweigh the 
probative value of the medical evidence cited above which 
demonstrates that the cause of the Veteran's death was not 
etiologically linked to his active duty service.  

Accrued benefits claims

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or decisions or based on evidence in the 
file at the time of his death.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.152(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for certain diseases, such as 
cardiovascular-renal disease, including hypertension, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

VA has added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen.  71 Fed. Reg. 
52744-52747 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  Under this revision, any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The evidence of record demonstrates that the Veteran had 
claims of entitlement to service connection for coronary 
artery disease, atrial fibrillation, and ischemic 
cardiomyopathy, as well as a claim of entitlement to 
specially adapted housing pending at the time of his death in 
May 2009.  Prior to his death, the Veteran argued that he had 
coronary artery disease, atrial fibrillation, and for 
ischemic cardiomyopathy which was secondary to his service-
connected PTSD.  

The appellant submitted the current claim of entitlement to 
accrued benefits in May 2009, so the application is timely.  
The Board will determine, therefore, if the Veteran was 
entitled to benefits based on this claim prior to his death.  

Initially, the Board notes that service connection is not 
warranted for the cardiac disabilities on a direct basis.  
There is no competent evidence of the presence of any cardiac 
problems during active duty.  The first competent evidence of 
record of the presence of cardiac problems is dated several 
decades after the Veteran's discharge, years after the one 
year presumptive period.  There is no competent evidence of 
record which links currently existing cardiac problems to the 
Veteran's active duty service on a direct basis.  It was not 
alleged that the Veteran had a cardiac disability which was 
directly due to his active duty service.

In January 2005, the Veteran had submitted a claim of 
entitlement to service connection for cardiac disabilities 
which he alleged were caused by his service-connected PTSD.

The Board finds that service connection is not warranted for 
coronary artery disease, atrial fibrillation or ischemic 
cardiomyopathy secondary to the service-connected PTSD, as 
the preponderance of the competent evidence of record 
indicates that there is no etiologic link between any of 
these disabilities and the PTSD.

There is some evidence of record which suggests that the 
Veteran experienced cardiac disabilities which were 
aggravated by his service-connected PTSD.

A VA examination was conducted in April 2005.  The diagnoses 
from the examination were coronary artery disease, atrial 
fibrillation and ischemic cardiomyopathy.  The examiner 
opined that the onset of the heart disease was approximately 
the 1950's when the Veteran retired from farming.  The 
Veteran was reportedly informed at that time by his doctor 
that he had had heart irregularities.  The VA examiner noted 
that medical literature as well as physicians staffing the VA 
facility were in consensus in finding that there were no 
clear cut studies that showed PTSD actually caused vessel 
changes, which would cause heart disease.  The examiner found 
that there was no literature which showed PTSD specifically 
caused heart disease, ischemic cardiomyopathy, atrial 
fibrillation and other issues.  The examiner noted, however, 
the Veteran had reported that, twice per week for the last 
two or three years, he would wake up with intrusive thoughts 
and his heart would race.  The examiner opined that "there is 
an aggravation issue."  He found that, if the Veteran did not 
have PTSD, it is still likely he would have multiple heart 
issues.  The increased symptoms attributed to the service-
connected PTSD included the Veteran's heart racing in the 
middle of the night when he wakes up with flashbacks or 
nightmares.  Anxiety, flashbacks and nightmares caused an 
increase in heart rate, which caused anxiety and a rapid 
heart rhythm, which the Veteran mentioned classically.  The 
examiner found that this symptomatology was an aggravation 
issue as it had been permanent for two to three years and had 
not been temporary.

An addendum to the April 2005 VA examination report was 
prepared in July 2005.  The examiner was asked to determine 
which specific heart condition had aggravated the Veteran's 
PTSD.  The examiner found that it appeared that the Veteran 
had long standing heart disease which most likely led to the 
atrial fibrillation and ischemic cardiomyopathy which led to 
an implantable defibrillator to treat the ventricular 
tachycardia.  The examiner found that it would be resorting 
to speculation to specifically state which of the four issues 
was aggravated by a recurrence of anxiety related to the 
PTSD.  It appeared to the examiner that all of the issues 
were involved and it would be medically impossible to 
delineate or separate out which of the four were specifically 
related to the aggravation issue.  The examiner opined that, 
if the PTSD did not exist, the Veteran would still likely 
have had the four specific cardiac issues.  The examiner 
found that the increased symptoms due to the PTSD were more 
anxiety which led to an increased heart rate.

The Board finds that the probative value of the report of the 
April 2005 VA examination and addendum is outweighed by a 
subsequent report of VA examination prepared by a 
cardiologist.  The Board notes it is not apparent what the 
qualifications are of the examiner who conducted the April 
2005 VA examination.  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

A VA examination was conducted in March 2008 by a 
cardiologist.  The physician's review of the medical records 
led him to opine that the Veteran did not have a diagnosis of 
obstructive coronary artery disease or ischemic 
cardiomyopathy.  The only heart catheterization of record was 
dated in October 2002.  The examiner noted that the results 
of this testing demonstrated only a nonobstructive stenosis 
of 40% in the right coronary artery.  The physician observed 
that the Veteran's cardiologist in Omaha, Nebraska, and his 
cardiologist in Salt Lake City, Utah, referred to the 
Veteran's condition as nonischemic cardiomyopathy.  Based on 
the evidence, the examiner opined that the Veteran did not 
have obstructive coronary artery disease or ischemic 
cardiomyopathy.  He found that PTSD would not result in or 
permanently aggravate conditions which were not present.  The 
examiner observed that the Veteran had a history of 
paroxysmal atrial fibrillation and was treated with 
medications to control both the rate and rhythm of his heart.  
Atrial fibrillation if leading to an elevated heart rate over 
a prolonged period of time can lead to worsening of heart 
function and ejection fraction.  If the heart rate is 
elevated for shorter periods this can lead to decompensation 
of the heart and heart failure symptoms.  The examiner found 
that, if the atrial fibrillation is rhythm controlled or rate 
controlled (by keeping the rate below 100), there should 
generally be no significant effect on heart function.  PTSD 
may lead to a state of anxiety which will increase the 
catecholamines in the body and may predispose to 
exacerbations of atrial fibrillations or an increase in the 
heart rate.  PTSD by itself, however, does not directly cause 
atrial fibrillation or nonischemic cardiomyopathy.  The 
Veteran's biventricular implantable cardioconverter 
defibrillator (ICD) would keep track of the heart rate on a 
continuous basis.  The examiner reviewed the cardiology 
clinic notes as well as the ICD interrogations and it did not 
appear that the Veteran was having significant exacerbations 
of elevated heart rate.  The examiner opined that it was less 
likely than not that the Veteran's atrial fibrillation and 
nonischemic cardiomyopathy were due to or the result of the 
Veteran's PTSD or any of his other service-connected 
disabilities.  The examiner opined that it was less likely 
than not that the atrial fibrillation or nonischemic 
cardiomyopathy were permanently aggravated by the Veteran's 
service-connected PTSD or any of his other service-connected 
disabilities.  The examiner noted that the examiner who 
conducted the April 2005 VA examination referred to the 
Veteran's increased heart rate but there was nothing in the 
cardiology notes or device interrogations that would suggest 
there were any prolonged increases in heart rate.  The 
examiner reviewed all the electrocardiograms and telemetry 
strips in the medical records from December 2001 to November 
2007, none of which demonstrated any heart rate greater than 
80.  The examiner had not seen any heart rate to suggest that 
the PTSD was leading to tachycardia and subsequent cardiac 
disabilities.

An addendum to the March 2008 VA examination report was 
prepared in May 2008.  The examiner reviewed the records from 
the Veteran's most recent hospital stays to determine if his 
prior opinion rendered in March 2008 was still accurate.  The 
examiner noted that, of all the Veteran's service-connected 
disabilities (PTSD, impaired hearing, lower leg muscle 
injury, removal of spleen, tinnitus, muscle inflammation, 
hammertoe and facial scars), the only one which could 
possibly be felt to contribute to a cardiac disability was 
the PTSD.  The examiner found that the opinion he rendered in 
March 2008 was still valid after his review of the additional 
medical records.  The Veteran's admission in March 2008 was 
due to chest pain from a defibrillator discharge.  The 
Veteran had just finished eating and had a sudden jolt in the 
chest which would be consistent with a defibrillator 
discharge.  The Veteran was monitored in the hospital and did 
not show any elevation of the cardiac enzymes which would 
suggest this was ischemic in nature.  There were no other 
tests to determine the presence of ischemia during the 
hospital stay.  As the onset was sudden in nature and the 
Veteran was doing well to the point of defibrillation, the 
examiner did not feel that PTSD could have contributed to the 
problem.  The Veteran had a condition with his cardiomyopathy 
which will predispose him to tachyarrhythmias.  The 
ventricular tachycardia was appropriately treated by the 
defibrillator.  The examiner found that, as there still was 
no evidence of ischemia based on the last hospital stays, he 
did not feel there was a current diagnosis of coronary artery 
disease or ischemic cardiomyopathy.  The Veteran's second 
hospital stay appeared to be related to dysphagia and not a 
cardiac cause.  During this hospital stay, the Veteran did 
have some "non-sustained VT" which would still be related to 
his cardiomyopathy but not due to PTSD.  

The examiner noted that the Veteran's documented heart 
conditions were non-ischemic cardiomyopathy and paroxysmal 
atrial fibrillation.  Paroxysmal atrial fibrillation is a 
historical diagnosis by previous electrocardiograms and 
whether or not the Veteran is in atrial fibrillation at the 
time of the examination is irrelevant.  The Veteran had 
paroxysmal atrial fibrillation.  Non-ischemic cardiomyopathy 
is provided by the decreased ejection fraction on 
echocardiogram with no documentation of coronary artery 
disease by his catheterization in 2002.  He opined that there 
is nothing in a physical examination which would change this 
diagnosis.  PTSD is a psychiatric diagnosis and does not have 
any regular physical manifestations that would be present.  
Therefore the examiner found that there is no additional 
information that could be obtained by a physical examination 
of the Veteran that would be of help in rendering the opinion 
set forth.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.   See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board finds the report of the March 2008 VA examination 
to be more probative than the report of the April 2005 VA 
examination for a number of reasons.

First it is not apparent what the qualifications are of the 
examiner who prepared the April 2005 VA examination report.  
The examiner who prepared the March 2008 VA examination 
report is a cardiologist who is rendering an opinion on the 
etiology of cardiac disorders.  The Board finds the examiner 
who conducted the March 2008 VA examination is better 
qualified to provide an opinion as to the etiology of a 
cardiac disorder.

The opinion included in the report of the April 2005 VA 
examination which indicates that the Veteran's cardiac 
disabilities were aggravated by PTSD is apparently based on a 
self-reported history by the Veteran of experiencing an 
increased heart rate due to flashbacks and nightmares.  
Significantly, the examiner who prepared the April 2005 VA 
examination report did not reference any clinical data to 
support his finding that the Veteran experienced an increase 
in heart rate due to the PTSD.  This is in contrast to the 
report of the March 2008 VA examination.  The physician who 
prepared the 2008 report noted that he had reviewed the 
clinical records and did not find any evidence of significant 
exacerbations of elevated heart rates.  The Board finds the 
report of the March 2008 VA examination to be more probative 
based on its reference to clinical data to support the 
finding that there was no increase in heart rate.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."].  Furthermore, the Court has held 
that a medical opinion based on an inaccurate factual premise 
is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

The Board notes that the examiner who prepared the report of 
the April 2005 VA examination included diagnoses of coronary 
artery disease and ischemic cardiomyopathy.  However, this 
examiner did not cite to any clinical evidence to support his 
diagnoses.  The report specifically indicated that no 
diagnostic or clinical tests were conducted.  In opposition 
to these findings is the report of the March 2008 VA 
examination wherein the physician specifically cites to the 
results of the only heart catheterization of record which was 
conducted in October 2002.  Based on the results of this 
testing, he opined that the Veteran did not have obstructive 
coronary artery disease or ischemic cardiomyopathy.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].   
A medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board finds the report of the March 2008 VA examination 
and addendum to be more probative than the report of the 
April 2005 VA examination and addendum as to the issue of the 
etiology of the cardiac issues on appeal.  The report of the 
March 2008 VA examination and addendum found that there was 
no etiologic link between the PTSD and the cardiac 
disabilities.

The only other evidence of record which links coronary artery 
disease, atrial fibrillation and ischemic cardiomyopathy to 
the service-connected PTSD is the appellant and her 
representative's allegations.  As lay persons, however, the 
appellant and her representative are not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Their opinions as to the existence and etiology 
of a cardiac disability are without probative value.

Entitlement to specially adapted housing for accrued benefits 
purposes.

In October 2004, the Veteran had submitted a claim for 
specially adapted housing.

In February 2005, the Veteran's representative alleged that 
the Veteran had lost the ability to ambulate and had no sense 
of balance due to a service-connected head injury.  The 
service-connected left calf and bilateral toe disabilities 
allegedly affect mobility and the Veteran reportedly had to 
use a walker to ambulate.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. § 
4.63.  In addition, extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3-1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  38 C.F.R. § 4.63(a).  Finally, 
complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63(b).

Section 4.63 makes it is clear that loss of use contemplates 
the functionality of the limb and whether functionality will 
be equally well accomplished by an amputation stump with 
prosthesis.

Service connection at the time of the Veteran's death was in 
effect for bilateral hearing loss evaluated as 50 percent 
disabling; PTSD evaluated as 50 percent disabling; residuals 
of a splenectomy evaluated as 20 percent disabling; residuals 
of a gunshot wound to the left calf evaluated as 20 percent 
disabling; tinnitus evaluated as 10 percent disabling; 
fibrositis of the knees and ankles evaluated as non-
compensably disabling; hammertoe deformity of the fifth toe 
bilaterally evaluated as non-compensably disabling; and 
raised and very hard area involving the skull evaluated as 
non-compensably disabling.

Considering the claim for specially adapted housing, the 
first criterion is a loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  The disability 
must be service connected.  In the current case, service 
connection is in effect for residuals of a gunshot wound to 
the left calf as well as bilateral fibrositis of the knees 
and ankles.  Thus, service connection is in effect for 
disabilities of both lower extremities.  The evidence of 
record, however, does not support a finding that the service-
connected disabilities are manifested by the equivalent of 
loss of use of both lower extremities.  The most recent 
pertinent evidence of record is the report of the March 2008 
VA general medical examination.  At that time, the examiner 
found that the Veteran experienced pain, fatigability, 
weakness, decreased coordination and uncertainty of movement 
as a result of the injury to the left gastrocnemius muscle.  
The grade of muscle strength was 3 and the presence of 
atrophy was suspected but there was so much edema at the site 
of the calf wound that it was hard to tell.  The examiner 
also noted that the Veteran experienced pain, stiffness and 
limitation of motion in the knees and ankles.  The Veteran's 
gait was not normal and the Veteran used a walker for 
assistance at all times.  The examiner specifically found 
that no joint ankylosis was present.  Physical examination 
revealed a reduced range of motion of the ankles and knees.  
Examination of the feet revealed painful motion and 
tenderness.  The examiner found that the Veteran required the 
use of a walker because of weakness in the muscles of the 
left calf where propulsion was decreased because of the 
gastrocnemius muscle injury.  There was also a loss of range 
of motion in the knees and ankles because of the fibrositis.

The Board finds the report of the March 2008 VA examination 
demonstrates that the Veteran did not experience loss of use 
of both lower extremities.  It shows that the Veteran's left 
lower extremity was weak with decreased propulsion and a 
reduced range of motion.  This level of agility is certainly 
somewhere above a loss of use of the left lower extremity.  
The examiner determined that the right lower extremity was 
limited in motion, but, again, this level of agility is above 
a loss of use of the right lower extremity.  Furthermore, the 
examiner determined that the walker use by the Veteran was 
required for the left lower extremity disability but did not 
indicate it was also for the right lower extremity.  This 
omission supports a finding that the Veteran's problem with 
locomotion was due, at most, to the left lower extremity but 
not due to both lower extremities.

Secondly, specially adapted housing may also be granted if 
there is service-connected blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity.  Since the Veteran did not have a 
service-connected blindness, he did not meet these criteria.

The third criterion is a loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  While the evidence of 
record indicates that the Veteran had a service-connected 
injury of the left lower extremity, as set out above, the 
evidence does not support a finding that the service-
connected injury to the left calf equates to a loss or loss 
of use of one lower extremity.  Even if it could be argued 
that the service-connected left calf injury resulted in the 
functional equivalent of a loss of use of that extremity, the 
Veteran was not service connected for residuals of an organic 
disease or injury which so affect the functions of balance or 
propulsion so as to preclude locomotion without the aid of 
braces, crutches, canes or a wheel chair.  Service connection 
was specifically denied by the Board in February 1999 for a 
disability manifested by loss of balance.  There is no other 
evidence of an organic disease or injury, other than those 
noted in this decision, which affects propulsion or balance 
in any way.

The fourth criterion is a loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Since there was no 
service-connected upper extremity disability, this criterion 
is not met.

The Veteran did use a wheelchair.  However, the mere use of a 
wheelchair does not establish a "loss of use" of his lower 
extremities.  "Loss of use" as used in these regulations is 
specifically defined as the condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.  The evidence in 
this case does not contain any competent medical evidence 
that no effective function remained or that the Veteran would 
have been equally well served by an amputation and 
prosthesis.  The medical evidence is to the contrary showing 
that there was no ankylosis or significant shortening of the 
lower extremity.  Also, there was no paralysis or foot drop.

The Veteran's use of a wheelchair did not, by itself, meet 
the criteria for specially adapted housing.  While the 
Veteran may have felt that he qualified for this benefit, the 
findings of trained medical personnel, based on review of the 
record and examination of the Veteran, are substantially more 
probative than the Veteran's claim.  In this case, the 
medical records, examination reports and clinical notes 
provide a preponderance of evidence against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


